EXHIBIT 10.1
 


 
 
AMENDMENT NO. 1
TO
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
KITE REALTY GROUP, L.P.
 
 
     This Amendment No. 1 to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. (this “Amendment”) is made as of December
7, 2010 by Kite Realty Group Trust, a Maryland real estate investment trust, as
sole general partner (the “Company”) of Kite Realty Group, L.P., a
Delaware limited partnership (the “Partnership”), pursuant to the authority
granted to the Company in the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P., dated as of August 16, 2004 (the
“Partnership Agreement”), for the purpose of issuing additional Partnership
Units in the form of Preferred Partnership Units (as defined below). Capitalized
terms used and not defined herein shall have the meanings set forth in the
Partnership Agreement.
 
     WHEREAS, a Pricing Committee of the Board of Trustees (the “Board”) of the
Company adopted resolutions on November 30, 2010 classifying and designating
2,990,000 Preferred Shares (as defined in the Articles of Amendment and
Restatement of Declaration of Trust of the Company (the “Declaration of Trust”))
as Series A Preferred Shares (as defined below);
 
     WHEREAS, the Company filed Articles Supplementary to the Declaration of
Trust with the State Department of Assessments and Taxation of Maryland,
effective on December 7, 2010, establishing the Series A Preferred Shares, with
such preferences, rights, powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption as described in the Series
A Articles Supplementary (as defined below);
 
     WHEREAS, on December 7, 2010, the Company issued 2,600,000 Series A
Preferred Shares; as of the date hereof, the Company is authorized to issue an
additional 390,000 Series A Preferred Shares; and
 
     WHEREAS, the Company has determined that, in connection with the issuance
of the Series A Preferred Shares, it is necessary and desirable to amend the
Partnership Agreement to create additional Partnership Units in the form of
Series A Preferred Partnership Units (as defined below) having designations,
preferences and other rights which are substantially the same as the economic
rights of the Series A Preferred Shares.
 
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the Partnership Agreement is hereby amended as follows:
 
     1. Article 1 of the Partnership Agreement is hereby amended to add the
following definitions:
 
    “Common Partnership Interest” shall mean an ownership interest in the
Partnership, other than a Preferred Partnership Interest, and includes any and
all benefits to which the holder of such an ownership interest may be entitled
as provided in this Agreement or the Act, together with all obligations of such
person to comply with the terms and provisions of this Agreement and the Act.
 
 
 

--------------------------------------------------------------------------------

 
 
    “Common Partnership Unit” shall mean a fractional, undivided share of the
Common Partnership Interests of all Partners issued hereunder.
 







    “NASDAQ” shall mean the NASDAQ Stock Market or any successor thereto.
 
    “NYSE” shall mean the New York Stock Exchange or any successor thereto.
 
    “Preferred Partnership Interest” shall mean an ownership interest in the
Partnership evidenced by a designated series of Preferred Partnership Units,
having a preference in payment of distributions or on liquidation as determined
by the Company for such series of Preferred Partnership Units and as set forth
in an amendment to this Agreement, and includes all benefits to which the holder
of such an ownership interest may be entitled as provided in this Agreement or
the Act, together with all obligations of such Person to comply with the terms
and provisions of this Agreement and the Act.
 
            “Preferred Partnership Unit” shall mean a fractional, undivided
share of Preferred Partnership Interests of all Partners in the specified series
issued hereunder.
 
            “Series A Articles Supplementary” shall mean the Articles
Supplementary Establishing and Fixing the Rights and Preferences of a Series of
Preferred Shares, designating the rights and preferences of the 8.250% Series A
Cumulative Redeemable Perpetual Preferred Shares, filed as part of the Company’s
Declaration of Trust with the State Department of Assessments and Taxation of
Maryland, effective on December 7, 2010.
 
    “Series A Preferred Partnership Interests” shall mean an ownership interest
in the Partnership evidenced by the Series A Preferred Partnership Units, having
a preference in payment of distributions or on liquidation as set forth in this
Amendment.
 
    “Series A Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Amendment, representing a
fractional, undivided share of the Series A Preferred Partnership Interests of
all Partners issued under the Partnership Agreement.
 
    “Series A Preferred Shares” shall mean the 8.250% Series A Cumulative
Redeemable Perpetual Preferred Shares of the Company, with such preferences,
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption as described in the Series
A Articles Supplementary.
 
     2. In accordance with Section 4.2 of the Partnership Agreement, set forth
in Exhibit F hereto are the terms and conditions of the Series A Preferred
Partnership Units hereby established and issued to the Company in consideration
of its contribution to the Partnership of the proceeds of the issuance and sale
of the Series A Preferred Shares by the Company. The Partnership Agreement is
amended to incorporate such Exhibit F as Exhibit F thereto and to replace
Exhibit A thereto with a revised Exhibit A to reflect the issuance of the Series
A Preferred Partnership Units.
 
     3. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
Company hereby ratifies and confirms.
 
     4. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.
 
 
2

--------------------------------------------------------------------------------

 
     5. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
























































































[Signature Page to Amendment No. 1 to the Amended and Restated Agreement
of Limited Partnership of Kite Realty Group, L.P., follows]



 
3

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

           
KITE REALTY GROUP TRUST
As sole general partner of Kite Realty Group, L.P.
 
   
By:  
/s/ John A. Kite
     
Chairman and Chief Executive Officer
           



































































[Signature Page to Amendment No. 1  to the Amended and Restated Agreement
of Limited Partnership of Kite Realty Group, L.P.]



 
4

--------------------------------------------------------------------------------

 

EXHIBIT F
DESIGNATION OF TERMS AND CONDITIONS OF SERIES A
PREFERRED PARTNERSHIP UNITS
 
A. Designation and Number. A series of Preferred Partnership Units, designated
as Series A Preferred Partnership Units, is hereby established. The number of
Series A Preferred Partnership Units shall be 2,990,000.


B. Rank.   The Series A Preferred Partnership Units will, with respect to rights
to receive distributions and to participate in distributions or payments upon
liquidation, dissolution or winding up of the Partnership, rank (a) senior to
the Common Partnership Units and any other Partnership Units of the Company, now
or hereafter issued and outstanding, the terms of which provide that such
Partnership Units rank, as to distributions and upon liquidation, dissolution or
winding up of the Partnership, junior to such Series A Preferred Partnership
Units (“Junior Units”), (b) on a parity with any other Partnership Units of the
Partnership, now or hereafter issued and outstanding, other than Partnership
Units referred to in clauses (a) and (c) (“Parity Units”); and (c) junior to all
Partnership Units of the Partnership the terms of which specifically provide
that such Partnership Units rank senior to the Series A Preferred Partnership
Units.


C. Distributions.
                (i)  Subject to the rights of holders of any Preferred
Partnership Units ranking senior to the Series A Preferred Partnership Units as
to the payment of distributions, the Company, in its capacity as the holder of
the then outstanding Series A Preferred Partnership Units, shall be entitled to
receive, when, as and if authorized by the Company, out of funds legally
available for payment of distributions, cumulative cash distributions at the
rate of 8.250% per annum of the $25 liquidation preference of each Series A
Preferred Partnership Unit (equivalent to $2.0625 per annum per Series A
Preferred Partnership Unit); provided, however, that if following a “Change of
Control” of the Company (as defined in the Series A Articles Supplementary),
either the Series A Preferred Shares (or any preferred shares of the surviving
entity that are issued in exchange for the Series A Preferred Shares) or the
common shares of the surviving entity, as applicable, are not listed on the NYSE
or quoted on NASDAQ (or listed or quoted on a successor exchange or quotation
system), holders of the then outstanding Series A Preferred Partnership Units
will be entitled to receive, when, as and if authorized by the Company and
declared by the Company, out of funds legally available for the payment of
distributions, cumulative cash distributions from, and including, the first date
on which both the Change of Control has occurred and the Series A Preferred
Shares (or any preferred shares of the surviving entity that are issued in
exchange for the Series A Preferred Shares) or the common shares of the
surviving entity, as applicable, are not so listed or quoted, at the rate of
12.250% per annum of the $25 liquidation preference of each Series A Preferred
Partnership Unit (equivalent to $3.0625 per annum per Series A Preferred
Partnership Unit), for as long as the Series A Preferred Shares (or any
preferred shares of the surviving entity that are issued in exchange for the
Series A Preferred Shares) or the common shares of the surviving entity, as
applicable, are not so listed on the NYSE or quoted on NASDAQ (or listed or
quoted on a successor exchange or quotation system) (the “Special Distribution
Rate”).
 (ii)   Distributions on each outstanding Series A Preferred Partnership Unit
shall be cumulative from and including the date of original issuance or, with
respect to the Special Distribution Rate, from, and including, the first date on
which both a Change of Control has occurred and the Series A Preferred Shares
(or any preferred shares of the surviving entity that are issued in exchange for
the Series A Preferred Shares) or the common shares of the surviving entity, as
applicable, are not listed on the NYSE or quoted on NASDAQ (or listed or quoted
on a successor exchange or quotation system), and shall be payable  (i) for the
period from December
 
5

--------------------------------------------------------------------------------

 
7, 2010 to March 1, 2011 on March 1, 2011, and (ii) for each quarterly
distribution period thereafter, quarterly in equal amounts in arrears on the 1st
of each March, June, September and December, commencing on June 1, 2011 (each
such day being hereinafter called a “Series A Distribution Payment Date”) at the
then applicable annual rate; provided, however, that if any Series A
Distribution Payment Date falls on any day other than a Business Day (as defined
in the Declaration of Trust), the distribution which would otherwise have been
payable on such Series A Distribution Payment Date may be paid on the next
succeeding Business Day with the same force and effect as if paid on such Series
A Distribution Payment Date, and no interest or other sums shall accrue on the
amount so payable from such Series A Distribution Payment Date to such next
succeeding Business Day. Each distribution is payable to holders of record as
they appear on the records and records of the Partnership at the close of
business on the record date, not exceeding 30 days preceding the applicable
Series A Distribution Payment Date, as shall be fixed by the Company.
Distributions shall accumulate from the most recent Series A Distribution
Payment Date to which distribution have been paid, whether or not there shall be
funds legally available for the payment of such distributions, whether the
Partnership has earnings or whether such distributions are authorized. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on the Series A Preferred Partnership Units
that may be in arrears. Holders of the Series A Preferred Partnership Units
shall not be entitled to any distributions, whether payable in cash, property or
stock, in excess of full cumulative distributions, as herein provided, on the
Series A Preferred Partnership Units. Distributions payable on the Series A
Preferred Partnership Units for any period greater or less than a full
distribution period will be computed on the basis of a 360-day year consisting
of twelve 30-day months. Distributions payable on the Series A Preferred
Partnership Units for each full distribution period will be computed by dividing
the applicable annual distribution rate by four.   After full cumulative
distributions on the Series A Preferred Partnership Units have been paid or
declared and funds therefor set aside for payment with respect to a distribution
period, the holders of Series A Preferred Partnership Units will not be entitled
to any further distributions with respect to that distribution period.
(iii)  No distributions on the Series A Preferred Partnership Units shall be
authorized and declared by the Partnership or paid or set apart for payment by
the Partnership at such time as the terms and provisions of any agreement of the
Partnership, including any agreement relating to its indebtedness, prohibits
such declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof, or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.
(iv) So long as any Series A Preferred Partnership Units are outstanding, no
distributions, except as described in the immediately following sentence, shall
be authorized and declared or paid or set apart for payment on any series or
class or classes of Parity Units for any period unless full cumulative
distributions have been declared and paid or are contemporaneously declared and
paid or declared and a sum sufficient for the payment thereof set apart for such
payment on the Series A Preferred Partnership Units for all prior distribution
periods. When distributions are not paid in full or a sum sufficient for such
payment is not set apart, as aforesaid, all distributions authorized and
declared upon the Series A Preferred Partnership Units and all distributions
authorized and declared upon any other series or class or classes of Parity
Units shall be authorized and declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Series A Preferred
Partnership Units and such Parity Units.
(v)  So long as any Series A Preferred Partnership Units are outstanding, no
distributions (other than distributions paid solely in Junior Units of, or in
options, warrants or rights to subscribe for or purchase, Junior Units) shall be
authorized and declared or paid or set apart for payment or other distribution
authorized and declared or made upon Junior Units, nor shall any Junior Units be
redeemed, purchased or otherwise acquired (other than a redemption, purchase or
other acquisition of Partnership Units made for purposes of and in compliance
with requirements
 
6

--------------------------------------------------------------------------------

 
of an employee incentive or benefit plan of the Company or any subsidiary, or a
conversion into or exchange for Junior Units or redemptions for the purpose of
preserving the Company’s qualification as a REIT (as defined in the Declaration
of Trust), or redemptions of Partnership Units pursuant to Article 8 of the
Partnership Agreement), for any consideration (or any monies to be paid to or
made available for a sinking fund for the redemption of any such units) by the
Company, directly or indirectly (except by conversion into or exchange for
Junior Units), unless in each case full cumulative distributions on all
outstanding shares of Series A Preferred Partnership Units and any Parity Units
at the time such distributions are payable shall have been paid or set apart for
payment for all past distribution periods with respect to the Series A Preferred
Partnership Units and all past distribution periods with respect to such Parity
Units.
(vi) Any distribution payment made on the Series A Preferred Partnership Units
shall first be credited against the earliest accrued but unpaid distribution due
with respect to such Series A Preferred Partnership Units which remains payable.
(vii) Except as provided herein, the Series A Preferred Partnership Units shall
not be entitled to participate in the earnings or assets of the Partnership.


As used herein, the term “distribution” does not include distributions payable
solely in units of Junior Units on Junior Units, or in options, warrants or
rights to holders of Junior Units to subscribe for or purchase any Junior Units.


D. Liquidation Preference.
                (i)   In the event of any liquidation, dissolution or winding up
of the Partnership, whether voluntary or involuntary, before any payment or
distribution of the assets of the Partnership shall be made to or set apart for
the holders of Junior Units, the holders of the Series A Preferred Partnership
Units shall be entitled to receive $25 per Series A Preferred Partnership Unit
(the “Liquidation Preference”) plus an amount per Series A Preferred Partnership
Unit equal to all distributions (whether or not earned or declared) accumulated
and unpaid thereon to, but not including, the date of final distribution to such
holders; but such holders of the Series A Preferred Partnership Units shall not
be entitled to any further payment.  If, upon any such liquidation, dissolution
or winding up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of the Series A Preferred Partnership
Units shall be insufficient to pay in full the preferential amount aforesaid and
liquidating payments on any other Parity Units, then such assets, or the
proceeds thereof, shall be distributed among the holders of such Series A
Preferred Partnership Units and any such other Parity Units ratably in
accordance with the respective amounts that would be payable on such Series A
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full. For the purposes of this Section D, none of
(i) a consolidation or merger of the Partnership with one or more entities,
(ii) a statutory Partnership Unit exchange or (iii) a sale or transfer of all or
substantially all of the Partnership’s assets shall be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.
(ii)  Upon any liquidation, dissolution or winding up of the Partnership, after
payment shall have been made in full to the holders of the Series A Preferred
Partnership Units, as provided in this Section D, the holders of the Series A
Preferred Partnership Units shall not be entitled to share in any remaining
assets of the Partnership.


E. Redemption. In connection with the redemption by the Company of any Series A
Preferred Share in accordance with the provisions of the Series A Articles
Supplementary, the Partnership shall redeem a Series A Preferred Partnership
Unit by making a payment to the Company for such purpose which shall be equal to
the redemption price (as set forth in the Series A Articles Supplementary), plus
all and any accumulated and unpaid dividends on the Series A Preferred Shares
(whether or not declared), to, but not including, the redemption date. From and
after the
 
7

--------------------------------------------------------------------------------

 
applicable redemption date, the Series A Preferred Partnership Units so redeemed
shall no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series A Preferred Partnership Units shall cease


F. Voting Rights. Except as required by applicable law or the Partnership
Agreement, the holder of the Series A Preferred Partnership Units, as such,
shall have no voting rights.


G. Conversion. The Series A Preferred Partnership Units are not convertible into
or exchangeable for any other property or securities of the Partnership.


H. Restriction on Ownership. The Series A Preferred Partnership Units shall be
owned and held solely by the Company.


I. Allocations. Allocations of the Partnership’s items of income, gain, loss and
deduction shall be allocated among holders of Series A Preferred Partnership
Units in accordance with Article VI of the Partnership Agreement.
 


 
 
* * *
 
 
 
 
 

8

--------------------------------------------------------------------------------